Case: 17-10337      Document: 00514216640         Page: 1    Date Filed: 10/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 17-10337
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         October 30, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

RICHARD JASSO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:16:-CR-12-10


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Richard Jasso appeals the mandatory life sentence imposed after a jury
convicted him of distribution and possession with intent to distribute 50 grams
or more of methamphetamine (meth). He argues that his sentence violates the
Eighth Amendment’s prohibition against cruel and unusual punishment
because the sentence is disproportionate to the seriousness of the offense of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10337    Document: 00514216640     Page: 2   Date Filed: 10/30/2017


                                 No. 17-10337

conviction. As Jasso raised this constitutional issue below, review is de novo.
United States v. Wallace, 389 F.3d 483, 485 (5th Cir. 2004).
      When evaluating an Eighth Amendment proportionality challenge, we
make a threshold comparison between the gravity of the charged offense and
the severity of the sentence. McGruder v. Puckett, 954 F.2d 313, 315-16 (5th
Cir. 1992). We look to Rummel v. Estelle, 445 U.S. 263, 272 (1980), as a
benchmark. See United States v. Gonzales, 121 F.3d 928, 943 (5th Cir. 1997),
abrogated on other grounds by United States v. O’Brien, 560 U.S. 218 (2010).
In light of Jasso’s extensive criminal history, which includes convictions for
felony drug offenses and violent crimes such as aggravated assault with a
deadly weapon, he cannot demonstrate gross disproportionality against the
benchmark in Rummel, 445 U.S. at 284-85. See Harmelin v. Michigan, 501
U.S. 957, 961, 994-96 (1991); United States v. Cooks, 52 F.3d 101, 105 (5th Cir.
1995). Accordingly, Jasso’s Eighth Amendment challenge does not warrant
relief. See McGruder, 954 F.2d at 315-16. The judgment of the district court
is AFFIRMED.




                                       2